Citation Nr: 0710129	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-07 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.

2.  Entitlement to service connection for peripheral vascular 
disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969 
with service as a light weapons infantryman in the Republic 
of Vietnam.  He was awarded the Combat Infantryman Badge 
(CIB).  

This case comes before the Board of Veterans' Affairs (Board) 
on appeal from rating decisions rendered by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at an August 2006 hearing before the 
undersigned Member of the Board sitting at the RO.  A 
transcript of the hearing has been associated with the claims 
folder.  With regard to the veteran's claim for compensation 
for psychiatric disability, the Board notes that the RO 
developed the issue as entitlement to service connection for 
a psychiatric disability, other than PTSD.  However, at the 
hearing, the veteran and his representative clarified that 
the issue for which favorable appellate action was desired 
was a rating in excess of 30 percent for his service-
connected PTSD.  Thus, the Board has recharacterized the 
issue as stated on the first page, above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

As an initial matter, the Board notes that the veteran has 
not been provided all notice required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  On remand, the veteran 
should be provided with appropriate VCAA notice.

Furthermore, the evidence shows that the veteran has been 
awarded Social Security Administration disability benefits.  
While he submitted a copy of the August 2005 decision 
awarding him disability benefits, the records upon which the 
award was based have not been submitted.  The duty to assist 
requires that such records be obtained and associated with 
the claims folder.  

The duty to assist also requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

With respect to peripheral vascular disease, the record 
contains several statements from Dr. John Folan, a private 
internist, and Dr. Rashid Khan, a private vascular surgeon, 
who opined that the veteran's peripheral vascular condition 
may be related to PTSD.  These opinions are of limited value 
as neither physician provided a basis for his opinion and 
neither physician reviewed the veteran's claims folder in 
conjunction with the opinion.  While the RO obtained medical 
opinions in December 2002 and January 2003 from a VA nurse 
practitioner, these opinions are also inadequate for rating 
purposes as they are speculative.  In December 2002, the VA 
examiner opined that "it does not seem likely that [the 
peripheral vascular disease] is due to his service" as the 
veteran was first diagnosed with the disability in 1997.  
However, in January 2003, the same VA examiner wrote that "I 
guess it is as least as likely as not" that the veteran's 
onset of peripheral vascular disease was related to his 
history of cramps during service.  In light of the foregoing, 
the Board is of the opinion that a new VA examination would 
be probative in ascertaining whether the veteran's peripheral 
vascular disease was incurred during service, is secondary to 
his service-connected PTSD, or was aggravated by his service-
connected PTSD.   

With respect to his claim for a higher rating for PTSD, the 
Board notes that the most recent VA examination addressing 
the severity of the veteran's PTSD was conducted in June 
2003.  During his hearing before the Board, he reported an 
increase in severity of his PTSD after the death of his wife.  
In light of the foregoing, the Board is of the opinion that a 
new examination would be probative in ascertaining the 
current severity of his PTSD.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC) in Washington, DC, 
for the following actions:

1.  The RO or the AMC should obtain from 
the Social Security Administration a copy 
of the records upon which the veteran's 
award of disability benefits was based, 
and the records associated with any later 
disability determinations for the 
veteran.

2.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include the notice 
specified in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any 
pertinent evidence in his possession.  

3.  The RO should be scheduled for an 
examination conducted by a physician with 
appropriate expertise to determine 
whether the veteran's current peripheral 
vascular disorder was caused or 
aggravated by the veteran's active 
military service or his service-connected 
PTSD.  

Any indicated studies must be performed, 
and the claims folder, including a copy 
of this remand, must be made available to 
and reviewed by the examiner.  In 
particular, the examiner is asked to 
review the opinions proffered by Dr. 
Folan and Dr. Khan.  The examination 
report should reflect that the claims 
folder was reviewed.

The examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
present peripheral vascular disorder was 
caused or aggravated beyond its normal 
progression by his military service or 
his service-connected PTSD. 

The rationale for all opinions expressed 
must also be provided.

4.  Then, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the current degree of 
severity of his service-connected PTSD.  

Any indicated studies must be performed, 
and the claims folder, including a copy 
of this remand, must be made available to 
and reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.

The examiner should identify all current 
manifestations of the veteran's PTSD and 
specifically indicate with respect to 
each of the symptoms identified in the 
criteria for evaluating mental disorders 
whether such symptom is a symptom of the 
veteran's service-connected psychiatric 
disability.

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable. In addition, the examiner 
should provide a GAF score with an 
explanation of the significance of the 
score assigned.  

To the extent possible, the 
manifestations of the PTSD should be 
distinguished from those of any other 
psychiatric disorder found to be present.  
In addition, the examiner should provide 
an opinion with respect to each 
additional acquired psychiatric disorder 
found to be present, if any, whether it 
represents a progression of the 
previously diagnosed PTSD or a separate 
disorder.  If it is determined to 
represent a separate disorder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to service or was caused or 
worsened by the service-connected 
psychiatric disability.

The rationale for all opinions expressed 
must also be provided.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


